Title: To Benjamin Franklin from Pierres, 9 September 1783
From: Pierres, Philippe-Denis
To: Franklin, Benjamin


          
            Monsieur,
            le 9 7bre. 1783.
          
          J’ai l’honneur de vous envoyer la Copie du Traité, la Composition est faite &
            l’Epreuve est à moitié lüe.
          Je vous fais passer par le porteur
          
            
              Bezout
              {
              1. arithmetique …
               2. l.t.
              15.
            
            
              1. Géométrie …
               3.
              15.
            
           
             1 algébre …
              4.
             15.
           
            
              1. Mécanique 2 vol.
               9.
              10.
            
            
              
              
              
              20.
              15.
            
          
          Il n’y a pas actuellement de Navigation
            du même auteur, parce qu’il est à la campagne.
          Je suis avec un respect infini, Monsieur, Votre très humble & Très obeissant
            serviteur
          
            Pierres
            Le Porteur a payé.
          
         
          Notation: Pierre le 9. 7bre. 1783
        